Citation Nr: 1110211	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-36 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine from February 26, 2007 to March 25, 2009.      

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine on and after March 26, 2009.  

3.  Entitlement a total disability rating based on individual unemployability due to service- connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   


INTRODUCTION

The Veteran had active service from November 1973 to November 1975 and from December 1976 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.                 

In a December 2009 rating action, the RO increased the disability rating for the Veteran's service-connected low back disability from 10 percent to 20 percent disabling, effective from March 26, 2009.  Since the Veteran filed his claim for an increased rating on February 26, 2007, the issues are as styled on the title page of this decision.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in April 2010.  A copy of the transcript of that hearing is of record.  

At the time of the April 2010 Travel Board hearing, the Veteran submitted additional evidence pertinent to his claims and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).  Nevertheless, as explained below, since this appeal must be remanded, initial consideration of this evidence should be undertaken by the RO.

In a letter to the Veteran, he was notified that the Board was unable to record and produce a complete written transcript of the April 2010 Travel Board hearing.  Most of the hearing was of record; however, the first part of the proceeding was not available due to a malfunction of the recording tape.  The Veteran was provided an opportunity to testify at another hearing since the complete transcript was not available.  In a return response from the Veteran, received in January 2011, he stated that he did not wish to appear at a new hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In this case, the Veteran contends that his service-connected degenerative disc disease of the lumbar spine is more disabling than currently evaluated.

In the Veteran's substantive appeal (VA Form 9), dated in November 2008, he stated that his low back pain was constant and that it radiated down his legs.  The Veteran further indicated that prolonged sitting, standing, and walking aggravated his pain.  He noted that in the past 12 months, he had experienced 10 to 12 incapacitating episodes, each lasting three to five days on average, with some lasting longer.  

In a statement from the Veteran, received in April 2010, he indicated that he had low back pain all of the time and had been prescribed morphine to relieve the pain.  According to the Veteran, when his previous employer was informed that he was taking morphine, he was let go.  The Veteran indicated that due to financial hardship, he eventually stopped taking the morphine and started working again in July 2009.  He stated that he had to take medication throughout the day in order to function.  The Veteran also noted that due to his low back disability, he experienced back spasms that caused him to fall down.     

In the April 2010 Travel Board hearing, the Veteran testified that his low back symptomatology was getting worse.  He stated that as soon as he got home from work, he had to go directly to bed because of his low back pain.  


In light of the above and the Veteran's statements regarding the worsening of his symptoms, and given that the Veteran's last VA examination to evaluate the severity of his low back disability was performed in March 2007, the RO must afford the Veteran a new examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior treatment, so that the evaluation of the claimed disability will be a fully informed one).

Regarding the Veteran's complaints of radiating pain, the Board further observes that separate ratings may be assigned for the separate and distinct manifestations of the same injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In the instant case, the RO has not yet considered whether the Veteran experiences any neurological symptoms related to his service-connected low back disability.  In light of the Veteran's testimony of pain radiating into his legs, consideration of separate compensable ratings for any nerve damage present is indicated as part of the increased rating issue on appeal.

With respect to the Veteran's TDIU claim, the Board finds that the resolution of the Veteran's increased rating claim may impact the TDIU claim.  The Court of Appeals for Veterans' Claims (Court) has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board finds that an evaluation of TDIU is inextricably intertwined with the evaluation of the Veteran's service-connected low back disability.  Therefore, adjudication of the TDIU claim will be held in abeyance pending further development.

The Board also notes that in a copy of a letter from the Social Security Administration (SSA), dated in March 2010, the SSA determined that the Veteran was disabled under the Social Security Act and was thereby entitled to Social Security disability benefits.  In the letter, it was specifically reported that the Veteran's disabilities included degenerative disc disease of the lumbar spine, with bulging disc, stenosis with mild impingement on the left S1 nerve root at L5-S1, and radiculopathy.  In this regard, the RO has not yet attempted to obtain the underlying medical records pertinent to the March 2010 SSA decision.  Thus, the Board finds that the RO must seek to obtain these records upon remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the medical records upon which the March 2010 SSA decision was based.  A response, negative or positive, must be associated with the claims file.

2.  The RO must schedule the Veteran for a VA orthopedic/neurological examination to determine the current severity of his low back disability, to include any neurological manifestations affecting either lower extremity.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.

The examiner is requested to record pertinent medical complaints, symptoms, and clinical findings.  Specifically, the examiner should perform full range of motion studies of the thoracolumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and the examiner should identify and state at what point pain begins and ends.  The examiner should address whether and to what extent there 

is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with activity.

All limitation of function must be identified.  The examiner must specifically determine whether the Veteran suffers from unfavorable ankylosis.  (The RO should provide the examiner the definition of unfavorable ankylosis as set forth in the general rating formula for diseases and injuries of the spine, note (5).)  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should determine the nature, extent, and severity of any associated nerve impairment (e.g., radiculopathy) that may be present.  If there is such impairment, the examiner should determine which nerve groups are involved with the radiculopathy, and characterize the overall neurological impairment in each upper and/or lower extremity as mild, moderate, moderately severe, or severe.

The examiner should also determine whether, and if so to what extent, the Veteran has experienced incapacitating episodes of intervertebral disc syndrome due to his service-connected low back disability.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.

Lastly, the examiner should describe any functional effects the low back disability has on the Veteran's employability.

A complete rationale for all opinions expressed must be provided.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).









_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


